Citation Nr: 1448170	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran), who had active duty service from January 12, 1954 to January 11, 1956, and from August 8, 1956 to August 31, 1974.  The Veteran died in August 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the RO in Philadelphia, Pennsylvania.

In June 2013, the appellant presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

The cause of the Veteran's death is not related to service or to any service-connected disability.



CONCLUSION OF LAW

The criteria for DIC based on the cause of death of a veteran are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of the Veteran's death, service connection was in effect for PTSD, tinnitus, bilateral hearing loss, an amputated right 5th finger, a right corneal scar, and scars of the right hand.  A review of the death certificate reveals that the immediate cause of death was multiple gunshot wounds.  The police investigation reveals that the Veteran was shot by a police officer.  

While there is significant dispute as to many of the events leading up to the Veteran's tragic death, the generally accepted facts establish that the appellant and the Veteran were visiting their son at their son's apartment.  According to the appellant's testimony, their son had been drinking and the Veteran attempted to convince their son to go to bed and sleep it off.  The Veteran also attempted to remove several guns and knives belonging to their son from the apartment to prevent their son from hurting himself or someone else.  An argument ensued, apparently in part over the weapons, which was overheard by the neighbors, who then called the police.  By the time the police responded, the appellant had exited the apartment leaving the Veteran and their son still inside.  At some point during the encounter with the police, one of the responding officers fired his service weapon through a window.  Four of those shots hit the Veteran and he died at the scene.  

The appellant has asserted for purposes of this appeal that the police knocked at the door and yelled for the occupants of the apartment (the Veteran and his son) to come out.  According to the testimony of the appellant, the Veteran did not respond to the knocks and police commands because he did not hear them due to his service-connected hearing loss.  She asserts for purposes of this appeal that, had the Veteran heard the police instructions, he would not have been shot, and thus would not have died.   

The Board acknowledges the tragic circumstances of the Veteran's death.  Nonetheless, as discussed below, a review of evidence of record in conjunction with applicable laws and regulations compels the Board to deny the appeal.  In this regard, the Board will explain that the appellant's assertions are contradicted by other assertions she has made; and the theory linking the Veteran's death to his service-connected hearing loss relies inextricably upon speculation and conjecture.  

At the outset, it is important to reiterate that, under VA law, the cause of death is to be determined by exercise of sound judgment, "without recourse to speculation."  38 C.F.R. § 3.312(a).  The Board also notes that, in general, attribution of any death to a disorder such as sensorineural hearing loss is an inherently difficult task.  VA law provides that, disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In this case, the primary cause of death as established by the certificate of death and autopsy report is the combined effect of multiple gunshot wounds.  Hearing loss, while arguably a significant impairment, does not affect any vital organ.  Thus, attribution of a death to hearing loss would appear to be beyond the contemplation of VA law in general.  

The Board of course acknowledges that the Veteran had moderate to severe bilateral sensorineural hearing loss (see June 2011 report of Misty P. Bost, M.D.), and therefore his hearing acuity was diminished.  This is supported by several letters submitted by friends and family members of the Veteran.  The Board also agrees that hearing loss was a service-connected disability, as was tinnitus.  

Notwithstanding the inherent difficulty in establishing a causal link between the death of an individual and hearing loss, the Board finds that the appellant's argument in this case as to how the Veteran's hearing loss ultimately lead to his death relies on speculation as to several crucial facts.  

The appellant's assertion that the Veteran did not in fact hear any or all commands issued by police officers, as well as police sirens, or knocks at the apartment door, is complete speculation.  

Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

While the appellant has personal knowledge of the Veteran's hearing impairment, she has no personal knowledge of what the Veteran actually heard or did not hear on the occasion in question.  By her own testimony, she had left the apartment before police arrived.  The Veteran died before he was able to make any statement as to what occurred, including what he may have heard or not heard.  Thus, the appellant's assertion that the Veteran did not respond to police instructions because he did not hear them is not competent evidence but amounts to speculation or conjecture.

Supportive of the Board's finding is the fact that the appellant's son, who was in the apartment with the Veteran, also did not respond to police commands.  There is no evidence to suggest that he had any hearing impairment.  The appellant has testified that her son had been drinking at the time; however, he was apparently having an audible conversation or argument with the Veteran as police arrived, as this was overheard by neighbors and police.  Therefore, it must be presumed that he was conscious and awake.  Neither the appellant nor her son has offered any explanation as to why her son also did not respond to police commands or notify the Veteran of the police commands.  This is probative evidence that the claimed failure of the Veteran to hear police commands is not in fact what prevented him from responding.  

There is also no assertion that the Veteran was significantly visually impaired or that he could not see the officers standing at the window.  Indeed, the appellant reported to a police investigator that the blinds on the window had been raised and that, at the time the police fired through the window, the Veteran was standing in front of their son because "he saw the Policeman outside."  The police investigation also indicates that the Veteran was in view of the officer who fired through the window.  Thus, notwithstanding the Veteran's impaired hearing, he appears to have been fully aware of the police presence outside.  

In sum, the assertion that the Veteran did not actually hear the commands of police officers is entirely speculative and is therefore not competent evidence.  The assertion that the Veteran was not otherwise (such as visually) aware that the police were present and wanted his cooperation is neither competent evidence nor credible evidence (based on her conflicting statement).  Thus, the assertion that the Veteran's service-connected hearing loss contributed substantially and materially to the cause of death is unsupported by competent or credible evidence.  

Further undermining the credibility of the appellant's account as presented to VA, she has elsewhere provided a conflicting account of the pertinent details surrounding the death of the Veteran.  In a civil complaint dated August 2011 she asserted that the police officer fired upon the Veteran "without first providing any verbal order, direction, challenge, or warning."  She also asserted that "[n]o other officer provided any verbal order, direction, challenge, or warning to [the Veteran] before [the officer] shot him."  Finally, she asserted that the Veteran "had not failed or refused to comply with any officer's order, direction, challenge, or warning before [the officer] shot him."  This is not simply an alternative account of the facts, but directly and materially contradicts the assertions the appellant has made in pursuit of her VA claim.  While one version of events may be true, both versions cannot be true - if one is true, the other must be false.  

As the appellant has fundamentally changed her account of the underlying facts in order to present the most compelling argument for the benefit sought, the Board relies primarily on the details as contained in the investigation report.  While that report indicates that the police knocked on the door, shouted commands, and gave warning to the occupants of the apartment before the shots were fired, there is simply no support for the assertion that the Veteran's hearing loss or tinnitus contributed substantially or materially to cause his death.  

The appellant has also asserted (February 2013 informal hearing) that the Veteran's service-connected PTSD played a role in the cause of the Veteran's death; however, she has not explained this assertion in any significant detail.  Her testimony is that the Veteran was present in their son's apartment on the occasion in question attempting to convince his intoxicated son to go to bed and to remove his son's guns and knives in order to ensure his safety.  There is no plausible description of how such behavior was significantly motived by PTSD or other psychiatric disturbance on the Veteran's part.  The appellant has not asserted that any of the Veteran's other service-connected disabilities played a role in the cause of his death.  

The Board is cognizant of the tragic circumstances of this case.  But that does not change the Board's view that the evidence accorded greatest probative weight by the Board weighs decidedly against a relationship - either causal or contributory - between the Veteran's service-connected disabilities and the cause of his death.  For the reasons set forth above, the Board concludes that service connection for the cause of his death and DIC entitlement are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Finally, the appellant does not assert that there has been any deficiency in the notice provided to her under the Veterans Claims Assistance Act of 2000 (VCAA), and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  She was provided a notice letter in March 2011, and was provided notice compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

The RO obtained the Veteran's service records and VA outpatient records, as well as police reports and an autopsy report.  The appellant has directly submitted private medical records as well.  VA has not obtained a medical opinion regarding whether the Veteran's hearing loss contributed to cause his death; however, the Board finds that such an opinion is not necessary.  As the Board has found the appellant's account to be either not competent or lacking in credibility, a medical opinion based on that account would not be expected to provide competent or credible evidence.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony indicates that it exists or could be reduced to writing but is not of record.  

Here, during the Board hearing, the undersigned Veteran's Law Judge informed the appellant as to the reason for the denial of her claim and of the evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

ORDER

DIC based on the cause of death of a veteran is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


